Exhibit 10.6 DIRECTOR STOCK OPTION AGREEMENT UNDER THE APPLIED DNA SCIENCES, INC. 2 PLAN AGREEMENT made as of the day of June, 2008, by and between APPLIED DNA SCIENCES, INC. (the "Company") and (the "Optionee"). 1.Award. Pursuant to the Applied DNA Sciences, Inc. 2005 Incentive Stock Plan (the “Plan”), the Company hereby grants to the Optionee an option (the “Option”) to purchase up to shares of the Company’s common stock (the “Common Stock”) at an exercise price per share of $ upon the terms and conditions set forth in this Agreement and the Plan. The Optionee acknowledges having received a copy of the Plan. The provisions of the Plan will govern in the event of any inconsistency with the terms of this Agreement. Capitalized terms used but not defined in this Agreement will have the meanings ascribed to them by the Plan. 2.Option Term. Unless terminated sooner, the Option shall expire if and to the extent it is not exercised within five years from the date hereof. Notwithstanding the foregoing, the Option will terminate on the date of the next meeting of the Company’s stockholders if, at that meeting, the Company’s stockholders do not approve a Plan amendment that would increase the number of shares of Common Stock that may be issued under the Plan to 100,000,000 shares. 3.Vesting Conditions.
